By the Court,

Geo. G. Barnard, J.
I think the defendant liable to pay the interest which has accrued upon the bond since it became, by its terms, due. He agreed by his written promise to pay "the interest on the written bond.” There was no interest upon it when he covenanted to pay. It was, then, the interest which was to accrue. If the bond had been payable instantly, there would be no question of the defendant’s liability. Why limit the liability where it had a term of credit contained in the bond ? The guaranty makes no such limitation. Would it not be interest if the bond was due ? Is it not interest after the bond becomes due ? The party has not limited his liability, and the court cannot, if he omits to do it. His interest can not be inferred or declared from the burden his unrestricted words put upon him.
*124[New York General Term.
November 7, 1864.
I think the plaintiff entitled to judgment for simple interest only. The principal debtor can not be made to pay inore, and the surety is only to make good his default.
Judgment accordingly.
Leonard, Sutherland and Geo. G. Barnard, Justices.]